Exhibit 10.1

 

WARREN RESOUCES, INC.

2010 STOCK INCENTIVE PLAN

 

Restricted Stock Unit Agreement

(Non-Employee Director)

 

This is a Restricted Stock Unit Agreement (“Agreement”) between Warren
Resources, Inc. , a Maryland corporation (the “Company”), and the recipient
identified above (the “Recipient”) effective as of the date of grant specified
above. To the extent any capitalized terms used in this Agreement are not
defined, they shall have the meaning ascribed to them in the Company’s 2010
Stock Incentive Plan, as amended (the “Plan”).

 

Recitals

 

WHEREAS, the Company maintains the Plan; and

 

WHEREAS, pursuant to the Plan, the Board of Directors of the Company (the
“Board”) or a committee of two or more directors of the Company (the
“Committee”) designated by the Board administers the Plan and has the authority
to determine the awards to be granted under the Plan (if the Board has not
appointed a committee to administer the Plan, then the Board shall constitute
the Committee); and

 

WHEREAS, the Committee has determined that the Recipient is eligible to receive
an award under the Plan in the form of restricted stock units (“Units”);

 

NOW, THEREFORE, the Company hereby grants this award to the Recipient under the
terms and conditions as follows.

 

1.                   Grant of Restricted Stock Units. The Corporation hereby
awards to the Recipient, as of the Award Date, Restricted Stock Units under the
Plan. Each Restricted Stock Unit represents the right to receive one share of
Common Stock on the vesting date specified for that unit in accordance with the
express provisions of this Agreement. The number of shares of Common Stock
subject to the awarded Restricted Stock Units, the applicable vesting schedule
for those shares, the date or dates on which those vested shares shall become
issuable to Recipient and the remaining terms and conditions governing the award
(the “Award”) shall be as set forth in this Agreement.

 

AWARD SUMMARY

 

Recipient:

 

 

 

 

 

Award Date:

 

 

 

 

 

Vesting Commencement Date:

 

               (the “Vesting Commencement Date”) Subject to the terms and
conditions of this Agreement and of the Plan, the Corporation hereby credits to
a separate account maintained on the books of the Corporation (“Account”)

 

 

 

Number of Shares Subject to Award:

 

               restricted stock units (“Units”). On any date, the value of each
Unit shall equal the fair market value of a share of the Corporation’s Common
Stock (“Shares”).

 

 

 

Vesting Schedule:

 

The interest of the Recipient in the Units shall vest (net of shares

 

1

--------------------------------------------------------------------------------


 

 

 

withheld for applicable tax withholdings):

 

1/3rd of such Units on              , 2013,

1/3rd of such Units on             , 2014, and

1/3rd of such Units on             , 2015,

 

so as to be 100% vested on May 2, 2015.

 

2.                   Fair Market Value of Units. The fair market value of a Unit
subject to this Agreement shall at all times be equal to the Fair Market Value
of a Share. For purposes of this Agreement, “Fair Market Value” shall be deemed
to be the mean of the highest and lowest quoted selling prices for a share of
Stock on that date as reported on The NASDAQ Stock Market, Inc.

 

3.                   Payment of Benefits.

 

(a) Generally. Payment of vested Units subject to this Agreement shall be made
by the Company delivering one Share for each vested Unit.

 

(b) Payment. Subject to Sections 5 and 6 of this Agreement, Units subject to
this Agreement shall vest and be paid on the vesting date(s) specified at the
beginning of this Agreement, unless the Recipient’s service as a director of the
Company shall terminate prior to such vesting date(s). Delivery of Shares in
payment of the Units will occur as soon as administratively practicable after
vesting of the Units, but not later than the later of (i) the end of the
calendar year in which the vesting occurs, or (ii) the 15th day of the third
calendar month after the date of vesting, and the Recipient shall have no power
to affect the timing of such issuance. Such issuance shall be evidenced by a
stock certificate or appropriate entry on the books of the Company or a duly
authorized transfer agent of the Company, and shall be in complete satisfaction
of such vested Units. If the Units that vest and become payable include a
fractional Unit, the Company shall round the number of vested Units to the
nearest whole Unit prior to delivery of Shares as provided herein. If the
ownership of or issuance of Shares to the Recipient as provided herein is not
feasible due to applicable exchange controls, securities or tax laws or other
provisions of applicable law, as determined by the Committee in its sole
discretion, the Recipient or his or her Successor shall receive cash proceeds in
an amount equal to the Fair Market Value (as of the date vesting occurs) of the
Shares otherwise issuable to Recipient.

 

(c) Effect. Whenever the Company shall become obligated to make payment in
respect of a Unit subject to this Agreement, all rights of the Recipient with
respect to such Unit, other than the right to such payment, shall terminate and
be of no further force or effect and such Unit shall be cancelled.

 

(d) Payments on Death. Any payment due under this Agreement following the death
of the Recipient shall be paid to the Successor of the Recipient.

 

4.                   Accrual and Payment of Cash Dividends. In the event the
Company shall pay cash dividends on its Shares on or after the date of this
Agreement, the Company shall credit, as of the dividend record date, an amount
of cash dividend equivalents to the account of the Recipient. The amount of the
dividend equivalents credited shall be determined by multiplying the number of
Units credited to the Recipient’s account as of the dividend record date
pursuant to this Agreement times the dollar amount of the cash dividend per
Share. The Recipient’s right to receive such accrued dividend equivalents shall
vest, and the amount of the accrued dividend equivalents shall be paid in cash,
to the same extent and at the same time as the underlying Units to which the
dividend equivalents relate, as

 

2

--------------------------------------------------------------------------------


 

provided in Sections 3, 5 or 6 of this Agreement. Any dividend equivalents
accrued on Units that are forfeited in accordance with this Agreement shall also
be forfeited.

 

5.                   Effect of Termination of Service as Director. If the
Recipient ceases to be a director of the Company prior to the vesting date(s)
specified at the beginning of this Agreement other than as a result of the
Recipient’s death or Disability (as defined below), the Recipient shall forfeit
the Units. If the Recipient ceases to be a director of the Company as a result
of Recipient’s death or Disability, then the unvested Units shall immediately
vest and be paid in Shares as provided in Section 3

 

6.                   Change in Control. If a Change in Control (as defined
below) of the Company shall occur and within three years of such Change in
Control, Recipient’s service as a director of the Company shall be terminated
other than for Cause (as defined below), all of the Units subject to this
Agreement shall immediately vest and be paid in full as provided in Section 3.

 

For purposes of this Agreement, a “Change in Control” of the Company shall be
deemed to occur if any of the following occur:

 

(a) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) acquires or becomes a “beneficial owner” (as defined in Rule 13d-3
or any successor rule under the Exchange Act), directly or indirectly, of
securities of the Company representing the 50% or more of the combined voting
power of the Company’s then outstanding securities entitled to vote generally in
the election of directors (“Voting Securities”). Provided, however, that the
following shall not constitute a Change in Control pursuant to this Section
3(a):

 

(1) any acquisition or beneficial ownership by the Company or a subsidiary;

(2) any acquisition or beneficial ownership by any employee benefit plan (or
related trust) sponsored or maintained by the Company or one or more of its
subsidiaries;

(3) any acquisition or beneficial ownership by any corporation with respect to
which, immediately following such acquisition, more than 50% of both the
combined voting power of the Company’s then outstanding Voting Securities and
the Shares of the Company is then beneficially owned, directly or indirectly, by
all or substantially all of the persons who beneficially owned Voting Securities
and Shares of the Company immediately prior to such acquisition in substantially
the same proportions as their ownership of such Voting Securities and Shares, as
the case may be, immediately prior to such acquisition;

 

(b) A majority of the members of the Board of Directors of the Company shall not
be Continuing Directors. “Continuing Directors” shall mean: (1) individuals who,
on the date hereof, are directors of the Company, (2) individuals elected as
directors of the Company subsequent to the date hereof for whose election
proxies shall have been solicited by the Board of Directors of the Company or
(3) any individual elected or appointed by the Board of Directors of the Company
to fill vacancies on the Board of Directors of the Company caused by death or
resignation (but not by removal) or to fill newly-created directorships;

 

(c) Consummation by the Company of a reorganization, merger or consolidation of
the Company or a statutory exchange of outstanding Voting Securities of the
Company, unless, immediately following such reorganization, merger,
consolidation or exchange, all or substantially all of the persons who were the
beneficial owners, respectively, of Voting Securities and Shares of the Company
immediately prior to such reorganization, merger, consolidation or exchange
beneficially own, directly or indirectly, more than 50% of, respectively, the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors and the then outstanding shares of common
stock, as the case may be, of the corporation resulting from such
reorganization, merger, consolidation or exchange in

 

3

--------------------------------------------------------------------------------


 

substantially the same proportions as their ownership, immediately prior to such
reorganization, merger, consolidation or exchange, of the Voting Securities and
Shares of the Company, as the case may be;

 

(d) Consummation by the Company of the sale or other disposition of all or
substantially all of the assets of the Company (in one or a series of
transactions), other than to a corporation with respect to which, immediately
following such sale or other disposition, more than 50% of, respectively, the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors and the then
outstanding shares of common stock of such corporation is then beneficially
owned, directly or indirectly, by all or substantially all of the persons who
were the beneficial owners, respectively, of the Voting Securities and Shares of
the Company immediately prior to such sale or other disposition in substantially
the same proportions as their ownership, immediately prior to such sale or other
disposition, of the Voting Securities and Shares of the Company, as the case may
be; or

 

(e) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

For purposes of this Agreement, “Cause” shall be defined to include termination
of the Recipient’s service as a director in connection with any of the
following:

 

(a) Recipient’s failure or refusal substantially to perform his/her duties to
the full extent of his/her abilities for reasons other than death or Disability,
after written notice to Recipient of such failure or refusal providing Recipient
30 days to take corrective action;

 

(b) Conviction of a felony crime, or commission of any act, the conviction for
which would be a gross misdemeanor or felony conviction; and

 

(c) Theft or misappropriation of the Company’s property.

 

7.                   Adjustments for Changes in Capitalization. The Units
subject to this Agreement shall be subject to adjustments for changes in the
Company’s capitalization as provided in the Plan.

 

8.                   No Transfer. The Units may not be pledged, assigned or
transferred except as expressly provided in the Plan.

 

9.                   No Shareholder Rights Until Payment. The Recipient shall
not have any of the rights of a shareholder of the Company in connection with
the award of Units subject to this Agreement unless and until Shares are issued
to him/her upon payment of the Units.

 

10.            Discontinuance of Service as Director. This Agreement shall not
give the Recipient a right to continued service as a director of the Company or
any parent or subsidiary of the Company, and the Company or any such parent or
subsidiary may terminate the Recipient’s service as a director at any time and
otherwise deal with the Recipient without regard to the effect it may have upon
him/her under this Agreement.

 

11.            Interpretation of This Agreement. All decisions and
interpretations made by the Committee with regard to any question arising
hereunder or under the Plan shall be binding and conclusive upon the Company and
the Recipient. If there is any inconsistency between the provisions of this
Agreement and the Plan, the provisions of the Plan shall govern.

 

12.            Award Subject to Plan, Articles of Incorporation and By-Laws. The
Recipient acknowledges that

 

4

--------------------------------------------------------------------------------


 

the Units are subject to the Plan, the Articles of Incorporation, as amended
from time to time, and the By-Laws, as amended from time to time, of the
Company, and any applicable federal or state laws, rules or regulations.

 

13.            Binding Effect. This Agreement shall be binding in all respects
on the heirs, representatives, successors and assigns of the Recipient.

 

14.            Choice of Law. This Agreement is entered into under the laws of
the State of Maryland and shall be construed and interpreted thereunder (without
regard to its conflict of law principles).

 

15.            Section 409A of the Code. The provisions of this Agreement shall
be interpreted and construed in a manner intended to comply with Section 409A of
the Code, the regulations issued thereunder or any exception thereto. Each
payment under this Agreement is intended to be excepted from Section 409A under
the short-term deferral exception as specified in Treas. Reg. § 1.409A-l(b)(4).

 

 

 

WARREN RESOURCES, INC.

 

 

 

 

 

 

 

 

By

 

 

 

Name: David E. Fleming

 

 

Title: Senior Vice President & General Counsel

 

 

 

AGREED TO AND ACCEPTED:

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

5

--------------------------------------------------------------------------------